Citation Nr: 1510712	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective October 25, 2005. 

In June 2009 the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In September 2009, the Board remanded claims for a higher initial rating for PTSD and for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In May 2012, the Board granted a 70 percent initial rating for PTSD, but again remanded the claim for a TDIU for additional development.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In August 2013, the Board again remanded the Veteran's claim for TDIU for further development.  Shortly thereafter, in a September 2013 single-judge decision, the Court vacated and remanded the Board's May 2012 decision on the basis that VA failed to fulfill its obligations under the Veterans Claims Assistance Act of 2000 ("VCAA"). 

The issue of entitlement to service connection for shoulder disabilities, as well as requests to reopen claims for service connection for ankle disabilities and hearing loss, have been raised by the record, but have not been adjudicated by the AOJ. The Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.

Although the Board is granting a TDIU effective March 1, 2008, the Board is yet again remanding the claim for an initial rating for PTSD to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

It is at least as likely as not that the Veteran's service-connected PTSD and back disabilities precluded him from securing or following a substantially gainful occupation, effective March 1, 2008, the date he reportedly stopped working.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met, effective March 1, 2008. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's representative argued in a September 2014 statement that they were seeking a total disability rating (i.e., either 100 percent schedular or 70 percent with TDIU) for the Veteran's PTSD, effective March 1, 2008.  Since in this case, the Veteran's TDIU claim is being granted effective March 1, 2008, it appears that the Veteran's claim has been satisfied and that there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Nonetheless, a notice letter was sent in October 2009 addressing the criteria for substantiating a TDIU claim.  Even if, for the sake of argument, there has not been compliance with the duty-to-notify-and-assist obligations, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.  

As for the June 2009 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding Acting VLJ - the undersigned - fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  

II.  Analysis

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2014). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's claim for TDIU was raised on a derivative basis as part of his service connection claim for PTSD filed on October 25, 2005.  The Veteran's current service-connected disabilities are: (1) PTSD, rated 70 percent from October 25, 2005; (2) degenerative joint disease with degenerative disc disease at L5-S1 rated 20 percent from October 25, 2005; (3) radiculopathy of the right lower extremity associated with degenerative joint disease with degenerative disc disease at L5-S1 rated 10 percent from June 23, 2009 and 20 percent from June 11, 2012; and (4) tinnitus rated as 10 percent from April 30, 2003.  See generally 38 C.F.R. §§ 4.25 and 4.26 (the latter provides for calculating the bilateral factor).

In this case, from October 25, 2005, the date of the Veteran's service connection claim for PTSD, the Veteran's combined disability rating was 80 percent and the highest single disability rating for the PTSD was 70 percent.  Thus, he met the schedular criteria for a TDIU rating as of the date he filed his service connection claim.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

The record reflects that the Veteran has not worked since March 2008.  He worked as a bartender and bouncer prior to being hired as a state corrections officer, where he worked for 25 years.  After retiring from work as a corrections officer, he worked for Walmart as a secret shopper/in security for three years, followed by selling cell phones at Walmart for three years. 

The record reflects that the Veteran has a general associate's degree and studied psychology and social work in college, but is two classes short of a degree. 

During a January 2006 VA PTSD examination, the Veteran reported that while working in the correctional system he preferred to work in the segregation unit because it was "very structured and not crowded."  He stated that, since retiring, he had worked as a security guard at Walmart until he was fired "for avoiding crowds in the store and not catching enough shoplifters" but was transferred to the cell phone sales desk.  He described the cell phone sales job as "more comfortable" because he "had the booth around [himself]" and could "take breaks and walk away when he need[ed] to get away from the crowds, which had been distressful for him."  He commented that, through his emotional numbing, he had been able to maintain his work. 

In a February 2007 letter, the Veteran's private counselor, D.A.M., commented that the Veteran had been receiving treatment for chronic PTSD and major depression and was also dealing with significant physical disabilities and chronic pain in his legs and back from military-related incidents.  He opined that, together with his mental health condition and advancing age, the Veteran was "not able to perform virtually any 'normal' civilian job at this time."  D.A.M. noted that the Veteran had asked that the counselor include a statement about his previous work as a corrections officer being possible in part because of the military-like structure and hierarchy of the corrections system.  The counselor noted that the Veteran was very unlikely to find a similarly supportive structure in any other profession at this point in his life. 

In a September 2007 letter, the Veteran's co-worker wrote that the Veteran "sometimes gets uptight when a cellphone sale doesn't go smoothly" and, when their area of the store got busy, the Veteran "tends to get panicky and usually has to take a break."  He added that "it sometimes takes [the Veteran] longer to grasp new procedures, but once he does, he does fine."  In an October 2007 letter, another co-worker stated that the fact that Walmart was a busy place put the Veteran "more on edge than the rest of us."  He stated that the Veteran repeatedly had to be shown how to use a few pieces of computer equipment and added that the "not so complicated tasks" seemed to leave the Veteran "flustered and panicky" resulting in the Veteran having to "clear his head and go for a walk." 

A May 2008 VA treatment record indicates that the Veteran was on medical leave from his employment at Walmart.  He stated, "I don't know if I will go back.  It has been stressful to work at Walmart." 

During VA mental health treatment in July 2008, the Veteran reported stress with his job and stated that he was not sure if he would return after his knee healed from a recent knee replacement. 

The Veteran was afforded a Travel Board hearing in June 2009.  The Veteran reported how his PTSD symptoms affected his employment.  He stated that he had not worked since March 2008 and that he used to work for Wal-Mart as a secret shopper before getting fired; then he sold cell phones.  He stated that his PTSD symptoms had to do with him getting fired, as he would just go to his office or "take off."  He indicated that prior to this he worked for 25 years as a corrections officer and that he often experienced rage and sometimes took out his frustration on the prisoners.

In more recent VA treatment records, the Veteran reported general satisfaction with life and a stable mood. He continued to report days with difficulty when he did not feel as well and some short-term memory problems.  Records indicated that in 2009, he attributed improvement to getting out more and doing things he enjoyed, like camping and riding motorcycles while he visited his children.  He also reported that he and his wife were getting along fairly well.  Additionally, the Veteran reported similar symptoms documented at his VA examinations.

A December 2009 VA mental health treatment record reflects that the Veteran reported that he continued to stay fairly active and had been offered his old job back working retail at Walmart.  He "said he was not interested as he is enjoying retirement." 

A March 2010 VA PTSD examination report reflects that the Veteran reported retiring from his work at Walmart at age 60 following knee replacement surgery.  He stated that he had been having "conflict with peers and customers, and did not believe Walmart would rehire him."  He added that he did not believe he could work due to chronic pain following his knee replacement surgery, including pain in his neck, back, hips, knees, and ankles.  He further stated that he believed his hearing loss, tinnitus, and frequent urination would interfere with or preclude employment.  The examiner opined that the Veteran's current symptoms did not preclude working, but, rather, according to his records, he had declined to return to work in December 2009 because he was enjoying retirement.  The examiner noted that the Veteran would likely have intermittent difficulty in the work setting when his concentration diminished with anxiety; however, he subsequently stated that his opinion was based only on the impact of the Veteran's anxiety condition (PTSD) and concurrent and related aspects of depression would likely impact functioning. 

The Veteran underwent a VA spine examination in June 2012.  The examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work in that he was limited to sitting for less than two hours and had to get up and walk around every 10 to 15 minutes.  He was limited to lifting less than 20 pounds and standing for 30 minutes.  The examiner opined that the Veteran's service-connected conditions did not affect or impose work restrictions in all fields of labor that are sedentary/light manual labor without prolonged standing, walking, or using stairs.  He added that his conditions did affect or impose work restrictions in all fields of labor that are medium/heavy manual labor with prolonged, standing, walking, or using stairs.  He opined that the Veteran's education and skills made him employable.  She commented that the Veteran's medication might affect his employment. 

In providing a rationale for her opinion, the examiner noted that the Veteran was service-connected for degenerative disease of the lumbar spine and radiculopathy and commented that these diagnoses limited his functional abilities.  While his past work experience and training was related to fields requiring physical activity, she opined that he should be able to do paperwork, desk jobs, and work on computers if allowed to take frequent breaks and get up and walk around as prolonged sitting impacted his back condition.  She noted that the Veteran also had service-connected PTSD and tinnitus, and audiological and mental health VA examinations had been requested. 

Following VA audiological examination on the same day as the VA spine examination, the examiner opined that the Veteran's hearing loss and tinnitus disabilities did not impede his working ability in gainful employment settings.  In providing a rationale for this opinion, he noted that most occupations do not set physical requirements for hearing.  He stated that the Veteran's hearing loss and tinnitus would cause significant problems working in specific vocations and work environments, such as noisy environments and environments which required non face-to-face communications, or jobs which required a great deal of attention to high-pitched sounds.  The examiner stated that he could not opine regarding the Veteran's cognitive limitations imposed by his hearing loss and tinnitus or on his medications and their possible impact on hearing loss and tinnitus in regards to employability, as audiologists do not comment on such matters. 

Following VA PTSD examination later in June 2012, the examiner opined that the Veteran's current PTSD symptoms, alone, did not render him unemployable and there was nothing to indicate that his current PTSD symptoms, in conjunction with his other medical conditions, affected his employability.  In providing a rationale for this opinion, the examiner noted that the Veteran did not complain of any difficulties in performing his activities of daily living and reported an increased level of activity in a number of areas.  There was also no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, or the Veteran being at risk of causing harm to himself or others.  Based on this, the examiner opined that there was no indication of total occupational and social impairment.

After the Board remanded the matter for medical opinions to resolve whether the Veteran was rendered unemployable as a result of his service-connected disabilities the Veteran was afforded a VA examination in October 2014.  The examiner opined that it was at least as likely as not that the Veteran's service-connected degenerative joint disease with degenerative disc disease at L5-S1 and radiculopathy of the right and left lower extremities imposed work restrictions in all fields of labor that involve sedentary, light, medium, or heavy manual labor.  She observed that the Veteran's functional limitations significantly limit lifting, bending, twisting, prolonged standing, walking or using stairs.  Additionally, the examiner commented that the Veteran's medication resulted in functional impairment, which may affect his employment.  She, however, was unable to specifically state whether he was unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience without resorting to mere speculation as she was not aware of all available occupational opportunities within the Veteran's restrictions.   

A VA audiology opinion was provided in November 2014, which noted that the Veteran's tinnitus did not affect his occupational functionality in the Veteran's chosen field of labor (correction officer/ Wal-Mart employee).  A VA licensed psychologist also found in November 2014 that the Veteran's service-connected PTSD alone did not render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience at any time from March 2008 to present.

As support for his claim for an increased initial rating for PTSD, the Veteran submitted a September 2014 private psychiatric medical opinion from Dr. M.C.  Contrarily, Dr. M.C. opined that it was clear that the Veteran was 100 percent disabled from PTSD.  He observed that the Veteran would have been 100 percent disabled from his psychiatric illness beginning at least by 2008, but in reality quite a bit earlier.  Dr. M.C. commented that the Veteran's capacity to function within the complex requirements of an occupational environment such as engaging with co-workers, supervisors, and the public was completely inconceivable.  He cited to the statements made from the Veteran's co-workers that indicated there was little chance he could function in a job environment given his behaviors, actions, emotions, impulsivity, thoughts of violence, fear, and panic.  Dr. M.C. stated that the Veteran failed to return to work at Wal-Mart in 2008 due to his incapacity to manage his worsening symptoms of PTSD.  While acknowledging the Veteran's knee replacement in 2008, Dr. M.C. stated that it was actually the Veteran's PTSD symptoms such as anxiety, irritability, anger, fear and hopeless that prevented him from returning to work.  He continued that the June 2012 VA psychiatric evaluation was not consistent with the Veteran's medical record, and instead was considered "an outlier report."  Dr. M.C. observed that the Veteran had long been disabled from PTSD, having persistent thoughts of violence, homicidality, and suicidality combined with impulsiveness and despair, placing him at a high risk in occupational setting for catastrophic situation.  He concluded that, by definition, this suggested 100 percent disability as patients who continually voice suicidal and homicidal thoughts on a chronic and persistent basis would be considered profoundly and severely mentally ill. 

In consideration of the evidence of record, notwithstanding the medical opinions that the Veteran was not unemployable as a result of his PTSD, the Board finds that the Veteran's service-connected PTSD and back disabilities precluded him from securing and following a substantially gainful occupation as far back as the date he stopped working on March 1, 2008.  The Veteran has not worked since that time and while he has a college level education, he has an employment history in manual labor and non-desk work type positions for the past nearly 30 years.  The Veteran's lumbar spine disability has been found to be restrictive in all types of labor, as noted on examination in October 2014.  The September 2014 clinician also determined that the Veteran's PTSD rendered him totally occupationally impaired, given his behaviors, actions, emotions, impulsivity, thoughts of violence, fear, and panic.  

While there are other conflicting medical opinions of record that the Veteran's service-connected PTSD disability, alone, does not render the Veteran unemployable, the Board resolves all doubt in the favor of the Veteran that his PTSD and back disabilities combine to render him unemployable as of March 1, 2008.  The Veteran is competent to make assertions as to the effect his disabilities have on his employment and the Board finds no reason to doubt his credibility in this regard.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

For these reasons, March 1, 2008 is assigned as the effective date for entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, effective March 1, 2008, subject to the rules governing payment of monetary benefits.


REMAND

As the Board has granted entitlement to a TDIU, effective March 1, 2008, which is one of the actions the Veteran's representative deemed as satisfying the appeal in the September 2014 statement, it is not clear if the Veteran desires to pursue his appeal of an initial rating higher than 70 percent for PTSD.  This should be clarified on remand.  

If the Veteran still wishes to pursue his appeal of an initial rating higher than 70 percent for PTSD, in light of the Board's prior remands and the September 2013 CAVC decision, the RO should make efforts to obtain private treatment records from Bell Behavior Sciences.  In a September 2014 Brief in Support of the Veteran's claims, his attorney indicated that private treatment records from Bell Behavior Sciences, where the Veteran received treatment for his PTSD, would be submitted for review.  To date, however, these private medical treatment records still have not been obtained and associated with the Veteran's claims file.  These private medical treatment records are crucial to determining whether the Veteran's PTSD meets the criteria for a rating higher than 70 percent, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Please scan into the VBMS file the records on the disc in the Veteran's folder.

2.  Send the Veteran and his representative a letter asking if the grant of entitlement to a TDIU, effective March 1, 2008 satisfies the appeal.  If not, proceed to the next development enumerated below.

3.  Ask the Veteran to identify any additional treatment he has received for his PTSD that is not in the file.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, including especially all medical treatment records from Bell Behavior Sciences.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1)

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


